       Case 2:04-cr-00647-GJP Document 148 Filed 03/05/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

       v.                                            CRIMINAL ACTION
                                                     NO. 04-00647
ENRIQUE IGLESIAS


                                     ORDER

      AND NOW, this 5th day of March 2021, upon consideration of Enrique Iglesias’s

Second Motion for Release (ECF 145), it is ORDERED that the Motion is DENIED.




                                            BY THE COURT:



                                            /s/ Gerald J. Pappert
                                            GERALD J. PAPPERT, J.




                                        1
